Name: Decision of the representatives of the governments of the Member States of the European Communities of 1 January 1973 appointing Judges and an Advocate-General to the Court of Justice
 Type: Decision
 Subject Matter: nan
 Date Published: 1973-01-01

 Avis juridique important|41973D0101(03)Decision of the representatives of the governments of the Member States of the European Communities of 1 January 1973 appointing Judges and an Advocate-General to the Court of Justice Official Journal L 002 , 01/01/1973 P. 0032 - 0032++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES OF 1 JANUARY 1973 APPOINTING JUDGES AND AN ADVOCATE-GENERAL TO THE COURT OF JUSTICE THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY AND IN PARTICULAR ARTICLES 32 , 32A AND 32B ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY AND IN PARTICULAR ARTICLES 165 , 166 AND 167 ; HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY AND IN PARTICULAR ARTICLES 137 , 138 AND 139 ; HAVING REGARD TO THE TREATY CONCERNING THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN ECONOMIC COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED ON 22 JANUARY 1972 AND TO THE COUNCIL DECISION OF 22 JANUARY 1972 ON THE ACCESSION OF NEW MEMBER STATES TO THE EUROPEAN COAL AND STEEL COMMUNITY AND IN PARTICULAR ARTICLES 17 , 18 AND 142 OF THE ACT ANNEXED THERETO ; HAVE DECIDED AS FOLLOWS : SOLE ARTICLE 1 . MR MAX SOERENSEN ALEXANDER JOHN MACKENZIE STUART ( LORD MACKENZIE STUART ) ARE HEREBY APPOINTED JUDGES TO THE COURT OF JUSTICE : THE TERMS OF OFFICE OF EACH OF THESE JUDGES SHALL BE DETERMINED IN ACCORDANCE WITH ARTICLE 142 OF THE ACT OF ACCESSION . 2 . MR JEAN-PIERRE WARNER IS HEREBY APPOINTED ADVOCATE-GENERAL TO THE COURT OF JUSTICE FOR THE PERIOD FROM 1 JANUARY 1973 TO 6 OCTOBER 1979 . DONE AT BRUSSELS , 1 JANUARY 1973 . THE PRESIDENT P . HARMEL